Opinion filed February 13, 2020




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-19-00268-CV
                                      __________

IN THE INTEREST OF A.E.V., Y.A.O., AND A.M.O., CHILDREN

                     On Appeal from the 446th District Court
                              Ector County, Texas
                       Trial Court Cause No. E-18-033-PC


                      MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of the children’s mother and father. See TEX. FAM. CODE ANN.
§ 161.001 (West Supp. 2019). The mother filed a notice of appeal. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which counsel professionally and conscientiously examines the
record and applicable law and concludes that the appeal presents no issues of
arguable merit and is therefore frivolous. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced. See
In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In light of a holding by the
Texas Supreme Court, however, an Anders motion to withdraw “may be premature”
if filed in the court of appeals under the circumstances presented in this case. See In
re P.M., 520 S.W.3d 24, 27 (Tex. 2016). The court in P.M. stated that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” Id. at 27–28.
         Appellant’s counsel provided Appellant with a copy of the brief and the
motion to withdraw. In compliance with Kelly v. State, 436 S.W.3d 313, 318–20
(Tex. Crim. App. 2014), counsel provided Appellant with a copy of the record in this
cause and informed Appellant of her right to review the record and file a pro se
response to counsel’s brief. We conclude that Appellant’s counsel has satisfied his
duties under Anders, Schulman, and Kelly.
         We note that Appellant has not filed a pro se response to counsel’s Anders
brief.       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
frivolous. However, in light of P.M., we must deny the motion to withdraw that was
filed by the mother’s court-appointed counsel. See P.M., 520 S.W.3d at 27.
         Accordingly, we deny counsel’s motion to withdraw, and we affirm the trial
court’s order of termination.


                                                                   PER CURIAM
February 13, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.


         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2